AMENDMENT NUMBER TWO TO
REVOLVING CREDIT AGREEMENT

This AMENDMENT NUMBER TWO TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is
dated as of December 14, 2016 (the “Effective Date”), and is entered into among
IXYS CORPORATION (the “Borrower”), the financial institutions party to the
Credit Agreement (as defined below) from time to time as lenders (collectively,
the “Lenders”), BANK OF THE WEST as Administrative Agent for Lenders (in such
capacity, “Agent”), and KEYBANK NATIONAL ASSOCIATION as Syndication Agent.

RECITALS

WHEREAS, Borrower, Lenders, and Agent are parties to that certain Revolving
Credit Agreement, dated as of November 20, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”).

WHEREAS, Borrower has requested that Agent and the Required Lenders agree to
extend the term of the Credit Agreement and amend the Leverage Ratio covenant.

WHEREAS, Agent and the Required Lenders have agreed to Borrower’s request
pursuant to the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties agree as follows:

1. DEFINITIONS. All terms which are defined in the Credit Agreement shall have
the same definition when used herein unless a different definition is ascribed
to such term under this Amendment, in which case, the definition contained
herein shall govern.

2. AMENDMENTS. On the later of the Effective Date and the date all of the
conditions set forth in Section 3 of this Amendment have been satisfied, the
Credit Agreement shall be deemed amended in the following respects:

2.1 Amended Definition of Expiration Date. The definition of “Expiration Date”
set forth in Section 1.1.31 of the Credit Agreement is deleted in its entirety
and is replaced with the following:

“Expiration Date”: shall mean November 20, 2019, or the date of termination of
the Lenders’ commitments to lend under this Agreement pursuant to Section 7
hereof, whichever shall occur first.

2.2 Amended Leverage Ratio Covenant. The Leverage Ratio covenant set forth in
Section 5.2(iii) of the Credit Agreement is deleted in its entirety and is
replaced with the following:

(iii) A Leverage Ratio of not more than 2.50 to 1.00 as of the end of each
fiscal quarter.

3. CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT. The amendments set forth
in Section 2 of this Amendment shall be effective on the date of completion of
all of the following conditions precedent:

3.1 Agent shall have received an executed counterpart to this Amendment from
each of the parties hereto.

3.2 Payment of (a) all of Agent’s out-of-pocket expenses (including Agent’s
counsel’s fees and expenses) in connection with the preparation and negotiation
of this Amendment and pursuant to that certain fee letter of even date herewith
by and between Agent and Borrower, and (b) an upfront fee of $125,000, payable
to Agent for the Pro Rata benefit of the Lenders.

4. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Agent and the
Lenders that all of Borrower’s representations and warranties set forth in the
Credit Agreement are true and correct in all material respects (or all respects
if already qualified by materiality) as of the date hereof (except for any
representations and warranties that expressly relate to an earlier date, which
shall be true and correct in all respects or all material respects, as
applicable, as of such earlier date).

5. LIMITED EFFECT. Except for the specific amendments contained in this
Amendment, the Credit Agreement shall remain unchanged and in full force and
effect.

6. GOVERNING LAW. This Amendment shall be governed by the laws of the State of
New York, without giving effect to any conflict of law principles (but giving
effect to Federal laws relating to national banks).

7. COUNTERPARTS. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original. All such counterparts,
taken together, shall constitute but one and the same Amendment.

[Signatures are on the next page]

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date set forth above.

BORROWER:

IXYS CORPORATION

By: /s/ Uzi Sasson
Name: Uzi Sasson
Title: President and CEO


1

AGENT:

BANK OF THE WEST,


as Agent (with the consent of the Required Lenders)

      By: /s/ Sidney S. Jordan
 

Name:
Title:
  Sidney S. Jordan
Managing Director



    LENDER:

BANK OF THE WEST,
as a Lender

      By: /s/ Terry Switz
 

Name:
Title:
  Terry Switz
Director

2



    LENDER:

KEYBANK NATIONAL ASSOCIATION,
as a Lender and Syndication Agent

      By: /s/ Geoff Smith
 

Name:
Title:
  Geoff Smith
Senior Vice President

3



    LENDER:

MUFG UNION BANK, N.A.,
as a Lender

      By: /s/ David Schlager
 

Name:
  David Schlager
 
   
Title:
  Director
 
   

4



    LENDER:

COMERICA BANK,
as a Lender

      By: /s/ Robert Shutt
 

Name:
  Robert Shutt
 
   
Title:
  Senior Vice President
 
   

5